In an action to recover damages for personal injuries, the second and third third-party defendant, ReMax Best, appeals from an order of the Supreme Court, Suffolk County (Dunn, J.), dated April 16, 2001, which denied its motion pursuant to CPLR 3211 (a) (5) to dismiss the third third-party complaint as barred by the statute of limitations.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to dismiss the third third-party complaint. Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.